Gbay, O. J.
It is unnecessary to consider whether the composition between Gilkey and his creditors covered his partnership as well as his individual debts, because, even if it did, yet, the amount of the composition not having been paid or tendered to the plaintiff, and he not having waived such payment or tender, nor taken any part in the proceedings for a composition, he was not barred of his action. Edwards v. Coombe, L. R. 7 C. P. 519. In re Hatton, L. R. 7 Ch. 723. Ex parte Peacock, L. R. 8 Ch. 682. Goldney v. Lording, L. R. 8 Q. B. 182. Newell v. Van Praagh, L. R. 9 C. P. 96. National Mount Wollaston Bank v. Porter, 122 Mass. 308. Exceptions overruled.